Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a lower insulating member located in a region outward of the inner circumferential surface of a stator of a motor unit proved above a compression mechanism in a compressor, the lower insulating member provided between the compression mechanism and the motor unit and in contact with an upper surface of the compression mechanism.
Claim 14 similarly requires an upper insulating member that is located in a region outward of the inner circumferential surface of the stator and in contact with an inner wall of a shell that houses a compression mechanism and a motor unit, and an upper insulating-member passage provided between an outer circumferential surface of the upper insulating member and the inner wall of the shell, causing regions located above and below the upper insulating member to communicate with each other.
None of the prior art, alone or in combination, teach or fairly suggest the inventions recited in claims 1 and 14. Prior art references generally teach insulating members molded to the shape of a stator coil, and thus are not constructed to contact the compression mechanism or the shell of the compressor as required by claims 1 and 14, respectively. Applicant’s arguments filed August 14, 2020, with respect to JP 2001-263239 as cited in the International Search Report are persuasive, and are applicable to the other references cited herein as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746